ACQUISITION AND SHARE EXCHANGE AGREEMENT

 

THIS ACQUISITION AND SHARE EXCHANGE AGREEMENT is dated for reference as of the
1st  day of November, 2007 (the "Effective Date").

BETWEEN:

SEKOYA HOLDINGS LTD., a Nevada corporation with offices at 916 West Broadway
Street, Vancouver, BC, V5Z 1K7

 ("Sekoya")

AND:

Myecheck, inc, a private Delaware corporation with offices at Suite 5, 1190
Suncast Lane, El Dorado Hills, CA 95762;.

("MyECheck")

                        (MyECheck and Sekoya referred to herein individually as
the Party or collectively as the Parties, as the case may be)

WHEREAS MyECheck is a private corporation created to satisfy a demand for an
alternative payment solution to credit cards for online commerce and has
developed and implemented a patent pending process that enables consumers and
businesses to purchase online using checks;

AND WHEREAS Sekoya is a company whose securities are registered with the United
States Securities and Exchange Commission (the "SEC") and which securities will
be listed for trading on the NASDAQ OTC.BB;

AND WHEREAS MyECheck wishes to list its securities in the public markets through
the sale or transfer of all of the issued MyECheck shares (the "MyECheck
Shares") while providing value and the potential of a liquid market to its
shareholders through a share exchange of the MyECheck Shares with shares of a
publicy traded company (the "Share Exchange");

AND WHEREAS Sekoya wishes to engage in the Share Exchange to provide value to
its shareholders through an acquisition of merit;

NOW THEREFORE in consideration of the covenants contained in this Agreement and
other good and valuable consideration (the receipt and sufficiency of which is
acknowledged), the parties agree (the "Agreement") as follows:

1.                    Representations and Warranties

1.1                  Sekoya represents and warrants to MyECheck that:

(a)       Sekoya has good and sufficient right and authority to enter into this
Agreement and the Transactions contemplated therein and to carry out its
intentions and obligations setout therein;

(b)       Sekoya has the capabilities to fully execute their obligations as set
out in the Agreement and has received the requisite majority approval of both
its board of directors (the "Sekoya Board") and of its shareholders (the "Sekoya
Shareholders") to enter into this Agreement; and

(c)        Sekoya was and remains duly incorporated under laws of the state of
its jurisdiction and is, with respect to the filing of annual returns and the
payment of fees required under the laws of this jurisdiction, in compliance with
such laws.

1.2                   MyECheck represents and warrants to Sekoya that;

(a)        MyECheck has good and sufficient right and authority to enter into
this Agreement and the Transactions contemplated therein and to carry out its
intentions and obligations setout therein;

(b)        MyECheck was and remains duly incorporated under laws of the
jurisdiction of its incorporation and is, with respect to the filing of annual
returns and the payment of fees required under the laws of the jurisdiction of
its incorproation, in compliance with such laws;

(c)        MyECheck has the capabilities to fully execute its obligations as set
out in the Agreement and has received the requisite majority approval of both
its board of directors (the "MyECheck Board") and of its shareholders (the
"MyECheck Shareholders") to enter into this Agreement; and

(d)       MyECheck holds all licences and permits that are required for carrying
on business in the manner in which such business has and will be carried on
including all governmental approval with respect to the operation and business
of MyECheck.

 

2.                Share Exchange and Closing Items

2.1             Sekoya shall issue to MyECheck shareholders Sekoya common shares
(the "Issuance") representing 60% of the total final issued and outstanding
shares of Sekoya upon the Issuance, such shares to be issued under Regulation
144 of the Rules and Regulations of the United States Securities and Exchange
Acts and to be subject to certain trade restrictions thereto (the "Merge
Shares").

2.2             To induce MyECheck to enter into the Agreement and to faciliate
the transaction, Sekoya president Shirley Wong has agreed to return to treasury
all of the stock held by her and all stock returned to treasury will not be
included in the above noted breakdown of final Sekoya shares.

2.3             Sekoya, upon execution of this Agreement and in accordance with
the general corporate laws of the State of Nevada, shall exchange the Merge
Shares for one hundred percent (100%) of the issued and outstanding shares of
MyECheck, such occurance to constitute the Share Exchange.  Following the Share
Exchange, MyECheck shall continue as a wholly owned subsidiary of Sekoya, and
Sekoya shall be the acquiring corporation (the "Acquiring Corporation"), and
shall continue to be governed by the laws of the jurisdiction of its
incorporation or organization.   The Share Exchange is intended to qualify as a
tax-free reorganization under Section 368 of the Code as it relates to the
non-cash exchange of stock referenced herein and in Canada a Section 86
rollover.

2.4             : The closing of the Share Exchange (the "Closing") will take
place immediately upon execution of this Agreement (the "Closing Date"), and
shall be deemed effective prior to the Parties receipt of the respective share
certificates as further set out in this Agreement.

2.5              At the Closing, all the properties, rights, privileges, powers
of MyECheck shall vest in the Acquiring Corporation, and MyECheck shall remain a
wholly owned subsidiary of Sekoya.

2.6              At or prior to the Closing, each of MyECheck and Sekoya agrees
to take such action as is necessary to cause the Directors and Officers of
Sekoya to consist of the following.

*  Ed Starrs - President, CEO and Chairman of the Board - Director

* James Heidinger - Secretary, CFO

2.7              At the Closing, the following shall occur: (a) all shareholders
of MyECheck shall, by virtue of the Share Exchange and without any action on the
part of MyECheck or Sekoya or the holder of the shares thereof, receive their
proportionate number of the Merge Shares a per their current holding in MyECheck
(individually a "Sekoya Share" and collectively, the "Sekoya Shares"); and  (b)
each MyECheck Share held in the treasury of MyECheck, by MyECheck immediately
prior to the Closing shall, by virtue of the Share Exchange and without any
action on the part of MyECheck, MyECheck or Sekoya be transferred to Sekoya and
no payment shall be made with respect thereto.

2.8              On the Closing, Sekoya shall deliver the MyECheck shareholder
list (the "Shareholder List") to its transfer agent, (the "Transfer Agent"), and
direct the Transfer Agent to prepare the certificates representing the Sekoya
Shares as set out on the Shareholder List.

2.9              On the Closing, Sekoya shall deliver any documents required to
the State of Nevada to effect a change of name from "Sekoya Ventures Ltd.", to
"MyECheck Inc."

2.10            If, at any time after the Closing, MyECheck or Sekoya reasonably
determines that any deeds, assignments, or instruments or confirmations or
transfer are necessary or desirable to carry out the purposes of this Agreement
and to vest Sekoya with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of MyECheck) the officers
and directors of Sekoya and MyECheck are fully authorized in the name of their
respective corporations or otherwise to take, and will take, all such lawful and
necessary or desirable action.

3.                General

3.1              Time and each of the terms and conditions of this Agreement
shall be of the essence.

3.2              This Agreement constitutes the entire agreement between the
Parties in respect of the matters referred to herein and there are no
representations, warranties, covenants or agreements, expressed or implied,
collateral hereto other as expressly set forth or referred to herein.

3.3              No alteration, amendment, modification or interpretation of
this Agreement or any provision of this Agreement shall be valid and binding
upon the Parties unless such alteration, amendment, modification or
interpretation is in written form executed by both of the Parties hereto.

3.4              The Parties shall execute and deliver all such further
documents and instruments and do all such acts and things as either Party may
reasonably require in order to carry out the full intent and meaning of this
Agreement.

3.5              Any notice, request, demand and other communication to be given
under this Agreement shall be in writing and shall be delivered to the Parties
at their respective addresses first above-written or to such other addresses as
may be given in writing by the Parties in the manner provided for in this
paragraph and shall be deemed to be delivered on the date of actual delivery.

3.6              This Agreement shall enure to the benefit of and be binding
upon the Parties and their respective heirs, executors, administrators,
successors and assigns.

3.7              This Agreement and the Formal Agreement shall be subject to,
governed by and construed in accordance with the laws of State of Nevada. 
Jurisdiction and venue shall reside in the State of Nevada.

3.8              This Agreement may be executed and sent by fax and in
counterpart, as is deemed necessary to carryout the execution of this Agreement,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties on the
day and year first above written.

 

SIGNED, SEALED AND DELIVERED BY
MYECHECK, INC., per:|


/s/ Ed Starrs                                                      
Authorized Signatory


                                                                          
Name of Signatory

President                                                            
Title of Signatory

SIGNED, SEALED AND DELIVERED BY
SEKOYA HOLDINGS LTD., per:


/s/ Shirley Wong                                                
Authorized Signatory


                                                                          
Name of Signatory

President                                                                   
Title of Signatory

 

 

 

ARTICLES OF SHARE EXCHANGE
 

Sekoya Holdings Ltd.

a Nevada Corporation

AND

 MyECheck Inc.

a Delaware Corporation

 

It is hereby certified that:

1.     The constituent business corporations participating in the share exchange
herein certified are:

        (i) Sekoya Holdings Inc., which is incorporated under the laws of the
State of Nevada, the acquiring corporation; and

        (ii) MyECheck Inc., which is incorporated under the laws of the State of
California, the acquired corporation.

2.    The Agreement of Acquisition and Share Exchange has been approved,
adopted, certified, executed and acknowledged by the Board of Directors and
shareholders of MyECheck Inc., the acquired corporation.

3.    The Agreement of Acquisition and Share Exchange has been approved,
adopted, certified, executed and acknowledged by the Board of Directors and
shareholders of Sekoya Holdings Ltd., the acquiring corporation.

4.    The name of the acquiring corporation in the Agreement herein certified is
Sekoya Hodings Ltd., will continue its existence under the new name MyECheck
Inc..

5.    The Agreement of Acquisition and Share Exchange between the aforesaid
constituent corporations provides that the Share Exchange herein certified shall
be effective on the Closing of the Agreement of Acquisition and Share Exchange.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties on the
day and year first above written.

 

SIGNED, SEALED AND DELIVERED BY
MYECHECK, INC., per:|


/s/ Ed Starrs                                                      
Authorized Signatory


                                                                          
Name of Signatory

President                                                            
Title of Signatory

SIGNED, SEALED AND DELIVERED BY
SEKOYA HOLDINGS LTD., per:


/s/ Shirly Wong                                                  
Authorized Signatory


                                                                          
Name of Signatory

President                                                             
Title of Signatory